Case 2:20-cv-11236-RGK-PLA Document 3-8 Filed 12/11/20 Page 1 of 3 Page ID #:775




     EXHIBIT 28
         Case 2:20-cv-11236-RGK-PLA Document 3-8 Filed 12/11/20 Page 2 of 3 Page ID #:776


Gmail - Re: The Alpha Trust case developments                               https://mail.google.com/mail/u/2?ik=648343 ab0a&view=pt& search=all...




         M Gmail                                                                    Natalia Dozortseva <alphatrust.nd@gmail.com >


          Re: The Alpha Trust case developments
          H. Edward Ryals <ed@generalcorporate.com>                                                              4 August 2020 at 22:24
          To: NATASHA GREY REDACTED
          Cc: Natalia Dozortseva REDACTED           m>, Glib FITZGERALD <REDACTED                                          ,
          REDACTED                m

           Hi Natasha,

           This will confirm that I wrote and executed the July 15, 2020 letter that is attached to your email. I am also aware that
           there is ongoing litigation in several jurisdictions.

           Thank you

           On Tue, Aug 4, 2020 at 11:18 AM NATASHA GREY REDACTED                           wrote:


             Dear Counsel:



             I write further to the subject line above. I am instructed by Mrs. Natalia Dozortseva, a trustee of the Alpha Trust (A
             Lichtenstein registered Trust) being the ultimate beneficial owners of Savanah Advisors Inc. a Nevis Business
             Corporation, for which your entity, Prestige Management Ltd. are the Registered Agents.



             As you know there is a heavily contentious matter in several jurisdictions surrounding the care and control of
             Savannah and its assets.



             I write further to a letter dated 15 July 2020 (attached for your ease of reference), as per the request of my client,
             we ask you to issue fresh correspondence detailing the following,to confirm my client's understanding:




                         1. The appointment of the currently listed directors is currently under determination before the Courts of
                         Saint Kitts and Nevis.

                         2. There is also evidence that there are proceedings in the Principality of Liechtenstein concerning the
                         new directors (also said to be Trustees - currently under determination in Lichtenstein) and one or more
                         of the Trustees of Alpha Trust (the UBO) of Savannah Advisors Inc.

                         3. There is evidence to suggest that the amount of over USD$200 million is currently standing to the
                         credit of Savannah Advisors Inc. in a bank account in the Principality of Monaco.

                         4.  Since the appointment of these new directors, there have been several attempts by them to obtain
                         documentation from you, in support of their bid to effect transfers of all of the funds in that said account
                         to an unnamed account.

                         5. That you would have issued some documentation prior to Nevis court proceedings being filed -
                         namely, a fresh directors register and certificate of incumbency, that the named directors (JGT
                         Treuuntemehmen reg. and Silvio Vogt) have no powers to act on behalf of Savannah Advisors Inc., and
                         that both of these documents cannot be relied on by any party.

                                                                                                                   [ ND2/51]
1 of 2                                                                                                                            05- Aug- 20, 12:08
          Case 2:20-cv-11236-RGK-PLA Document 3-8 Filed 12/11/20 Page 3 of 3 Page ID #:777


      -
Gmail Re: The Alpha Trust case developments                                     https://mail.google.com /mail /u/2?ik =648343ab0a&view= pt&search =all...


                          6. In all the circumstances, you / Prestige would recognize (as a party to the listed proceedings) the
                          stay ordered by His Lordship Ermin Moise, and not issue any fresh documentation or in any way accept
                          any changes in respect of Savannah Advisors Inc. until so ordered by the High Court.




                Kind Regards

                Natasha S. Grey
                Attorney -at- Law
                Grey's Legal Chambers
                Pond Road
                Basseterre, Saint Kitts
                Tel: (869) 466- 9839
                Fax : (869) 466-9649
                www.greyslegalchambers.com


                DISCLAIMER : The information in this email is confidential and may be legally
                privileged. If you are not the intended recipient, the use or dissemination of this
                information in strictly prohibited and should be deleted immediately. I accept no
                responsibility for any viruses or for the reliability, security, inaccuracy,
                incompleteness, interception, corruption, loss or delay of information
                exchanged.




            Sincerely,

            H . Edward Ryals
            Attorney at Law

            General Corporate Services, Inc.
            Tel. +1-954-400-1050

            www. generalcorporate.com

            www. assetprotectionplanners. com
            www.1800company. com
            www. companiesinc. com
            www. offshorecompa ny.com
            www. offshorecorporation.com

            This message is intended only for the use of the individual or entity to which it is addressed and may contain information that is
            privileged, confidential, or exempt from disclosure under applicable Federal or State Law. Any information contained herein has
            been obtained from sources believed to be reliable. However, the writer is not offering tax, legal or other professional advice. If
            such advice is needed the services of the appropriate practicing professional person should be sought .




                                                                                                                           [ ND2/52]
2 of 2                                                                                                                                       - -
                                                                                                                                           05 Aug 20, 12:08
